     Case 2:19-cv-00386 Document 11 Filed 08/01/19 Page 1 of 4 PageID #: 111



                      UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT CHARLESTON


JAMES RANDY SCHOONOVER,

             Plaintiff,

v.                                      Civil Action no. 2:19-cv-00386

CLAY COUNTY SHERIFF’S DEPARTMENT,
CLAY COUNTY COMMISSION, MICHAEL
PATRICK MORRIS, and JONATHAN
HOLCOMB,

             Defendants.

                                    ORDER


             The court has reviewed the report of the parties’

planning meeting filed pursuant to Federal Rule of Civil Procedure

26(f).     It is ORDERED that the scheduling conference be, and it

hereby is, cancelled.


             Pursuant to Rule 16(b) and Local Rule of Civil Procedure

16.1(e), it is accordingly ORDERED that this case shall proceed as

follows:

                      Deadline                                  Date
Plaintiffs amending the pleadings or joining
                                             09/09/2019
parties
Defendants amending the pleadings or joining
                                             10/09/2019
parties
Last date to serve discovery requests        01/24/2020
Opening Rule 26 expert disclosures                     01/09/2020
Responsive Rule 26 expert disclosures                  02/10/2020
Rebuttal Rule 26 expert disclosure                     02/24/2020
    Case 2:19-cv-00386 Document 11 Filed 08/01/19 Page 2 of 4 PageID #: 112



Discovery to close                                    03/09/2020
Dispositive motions deadline                          03/30/2020
Response to dispositive motion                        04/13/2020
Reply to response to dispositive motion               04/20/2020
Settlement meeting                                    06/01/2020
Motion in limine deadline                             06/08/2020
Responses for motions in limine                       06/15/2020
Proposed pretrial order to defendant                  06/03/2020
Integrated pretrial order                             06/10/2020
Pretrial conference                                   06/19/2020 11:00 AM
Proposed jury charge                                  07/13/2020
Final settlement conference                           07/20/2020 10:00 AM
Trial                                                 07/21/2020 9:30 AM



             The amendment of any pleading and the joinder of any

party is subject to Rules 15 and 16, and the accompanying rules

governing the joinder of parties.


             The last date to complete depositions shall be the

“discovery completion date” by which all discovery shall be

completed.     Pursuant to Local Rule 26.1(c), the court adopts and

approves the agreements of the parties with respect to limitations

on discovery (numbers of interrogatories, requests for admissions,

and depositions).


             Regarding the settlement meeting, the parties and their

lead trial counsel, if any, shall meet and conduct negotiations

looking toward the settlement of the action, and counsel and any

unrepresented parties will be prepared at the pretrial conference
                                      2
    Case 2:19-cv-00386 Document 11 Filed 08/01/19 Page 3 of 4 PageID #: 113



to certify that they have done so.        Counsel for the plaintiff(s)

shall take the initiative in scheduling the settlement meeting,

and all other counsel and unrepresented parties shall cooperate to

effect such negotiations.      If the action is not settled during the

settlement meeting or mediation session, and if there is no order

or stipulation to the contrary, counsel and unrepresented parties

shall make all Rule 26(a)(3) disclosures at the conclusion of the

meeting or session.


           The proposed integrated pretrial order, signed by all

counsel and unrepresented parties, shall set forth the matters

listed in Local Rule of Civil Procedure 16.7(b).


           At both the pretrial and final settlement conferences,

lead trial counsel shall appear fully prepared to discuss all

aspects of the case.     Individuals with full authority to settle

the case for each party shall be present in person or immediately

available by telephone.


           Regarding the proposed charge to the jury, counsel shall

submit numbered instructions in charge form on substantive

theories of recovery or defense, on damages and on evidentiary

matters peculiar to the case, and special interrogatories, if any

be appropriate to the case, along with a proposed verdict form.




                                      3
    Case 2:19-cv-00386 Document 11 Filed 08/01/19 Page 4 of 4 PageID #: 114



           Should lead trial counsel fail to appear at any pre-

trial conference or otherwise fail to meet and confer in good

faith with opposing counsel as required herein, or should a party

or his authorized representative fail to appear or be available at

any conference or otherwise fail to meet and confer in good faith

as required herein, appropriate sanctions may be imposed,

including, but not limited to, sanctions by way of imposition of

attorney fees against the attorney and/or his client pursuant to

Fed. R. Civ. P. 16(f).


           All proceedings shall be held by the court at the Robert

C. Byrd United States Courthouse, Charleston, West Virginia.


           The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.

                                          ENTER: August 1, 2019




                                      4
